                       IN THE UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF KANSAS


KENDRA ROSS,

               Plaintiff,
                                                     Case No. 17-2547-DDC-TJJ
v.

ROYALL JENKINS, et al.,

               Defendants.


                               MEMORANDUM AND ORDER

       This matter is before the court on plaintiff Kendra Ross’s Motion for Disbursement of

Funds (Doc. 163). For reasons explained below, the court grants plaintiff’s Motion.

       On May 23, 2018, the court entered default judgment in the amount of about $7.9 million

against defendants Royall Jenkins, The Value Creators, Inc. f/k/a The United Nation of Islam,

Inc., The Value Creators LLC, and The Value Creators, Inc. See Doc. 41. In an effort to collect

her judgment, plaintiff applied for several Writs of Garnishment to various banks; some of those

banks have deposited funds with the court into a non-income-earning and non-interest-bearing

account. Docs. 48, 49, 50, 51, 54, 56, 58, 59, 72, 73, 79, & 82 (Applications for Writs of

Garnishment, Orders issuing Writs of Garnishment, and Orders granting plaintiff’s Motions to

Deposit Funds under Federal Rule of Civil Procedure 67). Specifically, garnishee Bank of

America, N.A. (“Bank of America”) has deposited $5,359.12 with the court.

       Now, plaintiff asks the court to disburse to her $3,013.68 of the funds that Bank of

America has deposited into the court’s registry. Plaintiff reports that seven of the nine accounts

at Bank of America—where the deposited funds had originated—have the same four terminal

digits in their account numbers as the accounts maintained by judgment debtor The Value
Creators, Inc. (“Value Creators”). Plaintiff also asserts that the seven accounts have no joint

tenant. Bank of America deposited $3,013.68 from these seven accounts with the court.

Plaintiff represents she will confirm with Bank of America that the other two accounts from

which funds were deposited likewise have no joint tenants. Then, she reports, she intends to

seek disbursement of the remaining funds. Plaintiff also represents that she has notified The

Value Creators of the garnishment action she initiated, but the Value Creators have failed to

respond.

       Federal Rule of Civil Procedure 67(b), D. Kan. Rule 67.1(d)(1) and 28 U.S.C. §§ 2041

and 2042 authorize the court to distribute funds that have been deposited with the court. Here,

plaintiff’s judgment remains unsatisfied, and no judgment debtor has responded to plaintiff’s

notice of garnishment from the accounts she has identified as containing the judgment debtors’

funds. The court thus grants plaintiff’s Motion for Disbursement of Funds (Doc. 163).

       IT IS THEREFORE ORDERED BY THE COURT THAT plaintiff’s Motion for

Disbursement of Funds (Doc. 163) is granted.

       IT IS SO ORDERED.

       Dated this 27th day of February, 2019, at Kansas City, Kansas.

                                                     s/ Daniel D. Crabtree
                                                     Daniel D. Crabtree
                                                     United States District Judge




                                                 2
